DETAILED ACTION
The location and Examiner assigned to the instant Application at the USPTO has changed.  Please direct all further correspondence to Art Unit 1656 and to the Examiner signed below.

Status of Application
The amendments and response filed 05 September 2022 are acknowledged and have been considered in their entireties.  Claims 7-8, 18 are canceled; claims 21-23 are new.  Thus, claims 1-6, 9-17 and 19-23 are pending.
With regard to new claim 21, said claim is withdrawn as it directed to non-elected species (e.g. SEQ ID NOs: 1 or 2; the elected species is SEQ ID NO: 13).
With regard to newly submitted claim 23, said claim is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the device is a separate apparatus/product requiring a divergent search strategy and divergent examination strategy which would place an undue burden upon the Examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 13-15, 16-17, 19-21 and 23 are withdrawn from consideration as being drawn to non-elected subject matter and claims 1-6, 9-12, 16 and 22 are subject to Examination.
Withdrawal of Previous Objections/Rejections
The objection to the claims for not spelling out the acronym DDAH is withdrawn in view of the amendments to claim 1.
The rejection of claims 1-3, 5-6 and 9-12 under 35 U.S.C. 112, written description, is withdrawn in view of the amendments to the claims.  It is noted, the crystal structure of DDAH1 (P. aeruginosa) has been known/available since 2001 (human DDAH1 since 2007), thus the relationship between structure and function of DDAH1 is known.  

New Rejection – Necessitated by Amendments
Claim Objections
Claim 1 is objected to because of the following informalities:  the word dimethylarginine is misspelled in the claim (it is spelled with a “q” rather than a “g”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-6, 9-12, 16 and 21-22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vallance et al. (WO 200/44888; cited in the IDS dated 08/19/2021), taken in view of Veronese et al. (Drug Discovery Today, Vo. 10, No. 21, pp. 1451-1458; 11/2005; cited in the IDS dated 8/19/2021) and Caliceti et al. (Advanced Drug Delivery Reviews, Vol. 55, pp. 1261-1277; 2003).
Regarding claims 1-4, 12 and 16, as noted below in the ABSS search and in Vallance, Vallance teaches an isolated DDAHI polypeptide sequence (SEQ ID NO: 8) from an arginine deiminase sequence from Pseudomonas aeruginosa that is capable of modulating the activity of DDAH enzymes (page 3, lines 5-7, 25-29; page12, lines 20-30) that has 100% sequence identity to instant SEQ ID NO: 13.
Vallance teaches that a polypeptide of the invention comprises the amino acid sequence set out in SEQ ID NO: 2, 4, 6, 8, 10 or 12 or a substantially homologous sequence, or a fragment of either said sequence and has methylarginase activity (pagel2, lines 21-23; i.e., exhibiting asymmetric dimethylarginine metabolizing activity). Vallance teaches that polypeptides also include fragments of the full length polypeptides and variants thereof, including fragments of the sequence set out in SEQ ID NO: 2, 4, 6, 8, 10 or 12 (page 14, lines 7-10). Such fragments typically retain activity as a methylarginase (page 14, lines 7-10). Vallance teaches that polypeptides may be in a substantially isolated form and may be mixed with carriers or diluents (page 14, lines 20- 23). Vallance teaches that polypeptides can be chemically modified (page 15, lines 1-2). Vallance also teaches a pharmaceutical composition that includes a pharmaceutically acceptable carrier or diluent (page 28, lines 14-31).
Although Vallance teaches the above polypeptide sequence (SEQ ID NO: 8), Vallance does not teach a modified DDAH polypeptide sequence and a pharmacokinetic enhancing moiety (PKEM) that is covalently linked to the DDAH polypeptide amino acid sequence and the modified DDAH polypeptide or fragment thereof has a molecular weight of at least about 150 kDa and exhibits asymmetric dimethylarginine (ADMA) metabolizing activity.
Regarding claims 1, 5, 6, 9-11 and 16, Veronese teaches that PEGylation is the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains (Abstract). Veronese teaches that the PEG polymer is nontoxic, non-immunogenic, non-antigenic, highly soluble in water and FDA approved (Abstract). The PEG-drug conjugates have several advantages: a prolonged residence in body, a decreased degradation by metabolic enzymes and a reduction or elimination of protein immunogenicity (Abstract). Due to these favorable properties, PEGylation now plays an important role in drug delivery, enhancing the potentials of peptides and proteins as therapeutic agents (Abstract).
Veronese teaches that the evolution of PEGylation chemistry allows also site- specific amino modification, thus helping the purification and the characterization procedures, because mixtures of PEGylated products are avoided (page 1452, column 2, paragraph 3). Furthermore, site-specific modification might lead to a better preservation of the native protein activity in the conjugate (page 1452, column 2, paragraph 3).  The conjugation process is either solution based or on-column (e.g. attached to a solid substrate/support).
Veronese teaches that thiol modification by PEGylation is expanding its potential, thanks to genetic engineering, which allows the introduction of a cysteine residue almost anywhere in the protein sequence, by replacement of a nonessential amino acid. Many mutant proteins have been described, which were generated to PEGylate therapeutically important drugs (page 1452, column 2, paragraph 2). If a cysteine is present, but not accessible to reagents, it is still possible to perform PEGylation, where the buried and less-accessible cysteine was modified with a double-step method (page 1452, column 2, paragraph 3). Veronese also teaches that PEG overall polymer attachment also occurs at lysines (page 1455, column 2, paragraph 1).
Veronese teaches that several classes of protein drugs, such as enzymes, cytokines and antibodies, are significantly improved by PEGylation (page 1455, column 1, paragraph 3). Table 4 compiles the most important examples of protein conjugates, exploiting the advantages of PEGylation and leading to derivatives that are useful for therapy (page 1455, column 1, paragraph 3). In general, the improvements are an increased retention time in the body, a reduction of immunogenicity and increased stability towards metabolic enzymes (page 1455, column 1, paragraph 3).
Regarding claims 1, 5, 6, 9-11 and 16, Caliceti teaches peptide and protein PEGylation is usually undertaken to improve the biopharmaceutical properties of these drugs and, to date, several examples of conjugates with long permanence in the body as well as with localization ability in disease sites have been reported (Abstract). Caliceti teaches that the molecular weight cut off for kidney elimination of native globular proteins is considered to be about 70 kDa, which is close to the molecular weight of serum albumin (page 1263, column 1, paragraph 3). Proteins with molecular weight exceeding 70 kDa are mainly eliminated from the body by other pathways such as liver uptake, proteolytic digestion and clearance by the immune system (page 1263, column 2, paragraph 1). Therapeutic proteins often are smaller than serum aloumin, and in a few cases, biotechnological processes have been designed to obtain low-molecular-weight active proteins to reduce the risk of immune response or enhance their trafficking in the body (page 1263, column 2, paragraph 1).
Caliceti teaches the correlation between PEG molecular weight and glomerular filtration has been investigated where such results are summarized in Fig. 1 (page 1264, column 1, paragraph 2).
Caliceti teaches that the effect of molecular weight on the time course of PEG elimination from blood was studied and found that small PEGs are more rapidly cleared than large ones, wherein particular, the half-life increases from 18 min to 1 day as the molecular weight increases from 3 to 190 kDa (page 1264, column 2, paragraph 1). As noted above, Caliceti teaches that the higher PEG molecular weight utilized, the higher the half-life is increased (e.g., 200 kDa ~1300 minutes half-life, 150 kDa ~1200 minutes half-life, while 50 kDa has ~800 minutes half-life; Fig. 1).
Caliceti also teaches that hemoglobin derivatization by linking approximately twelve 5-kDa PEG chains increased protein half-life in blood by a factor of 14 (from 3 to 43.2 hours) and systemic availability factor of 8 (page 1265, column 1, paragraph 2).
Caliceti teaches that PEGs with higher molecular weight increase significantly protein size and prolong residence in the blood stream (page 1265, column 2, paragraph 1). The modification of rlL-2 with one, two and three 4 kDa PEGs endows conjugates with molecular sizes corresponding to globular proteins of 40, 66 and 104 kDa, respectively (page 1265, column 2, paragraph 1). As molecular size increases, systemic clearance decreases (from 0.6 to 0.23 and to 0.12 ml/min) and the alpha- and beta-phase half-lives increase (page 1265, column 2, paragraph 1). Furthermore, rlL-2 modified with three molecules of 4 kDa PEG or one molecule of 10 kDa PEG exhibit similar clearance rates (page 1265, column 2, paragraph 1). These results indicate that the clearance of conjugates depends exclusively on the polymer mass, independently of the number of attached chains (page 1265, column 2, paragraph 1). Caliceti also teaches that Bacillus stearothermophilus was modified at different extents with 5.45, 20 and 50 kDa PEGs (page 1265, column 2, paragraph 3). In view of the above, Caliceti teaches that it was known in the art that proteins can be PEGylated with more than one PEG chain, and with different sized PEG chains.
Caliceti teaches that recently it has been found that the conjugation of only one or two PEG chains of high molecular weight is sufficient to produce conjugates with enhanced biopharmaceutical properties and high biological activity (page 1266, column 1, paragraph 1). Caliceti teaches that a single 18 kDa PEG chain has a large hydrodynamic volume than of serum albumin, therefore, coupling of one 18 kDa PEG strand to a small protein such as a cytokine would be expected to markedly decrease its clearance rate from the plasma (page 1266, column 1, paragraph 1). As an example, the attachment of one or two 20 kDa PEG chains to the amino terminus group of granulocyte colony stimulating factor (G-CSF) was found to retard sufficiently its elimination without significant loss of biological activity (page 1266, column 1, paragraph 1).
Caliceti also teaches that the binding of two 40 kDa branched PEG molecules yields a conjugate with an apparent molecular weight of 1900 kDa and an AUC of about 17.8-fold as compared to unmodified counterpart (page 1266, column 2, paragraph 1). Caliceti teaches large PEGs with molecular weight in the range of 20 and 170 kDa undergo slower extravasation, but are retained in the peripheral districts for a long time (page 1271, column 1, paragraph 1).
Caliceti teaches that it has been demonstrated that the liver clearance of PEG was size dependent, exhibiting a minimum around the polymer molecular weight of 50 kDa, while higher-molecular-weight PEGs accumulated preferentially in the Kupffer cells, which are known to play a unique role in the capture of substances coming into the liver from the circulation (page 1271, column 1, paragraph 2).
Caliceti teaches that in the case of catalase-PEG, which possesses an apparent molecular weight of 840 kDa, the hepatic uptake clearance was found to be significantly lower than the native (i.e., native catalase is ~232 kDa) or glycosylated enzyme (page 1271, column 1, paragraph 2). That is, Caliceti teaches that it was known in the art that PEGylated catalase is a modified protein PEGylated with PEG having a molecular weight of over at least 150 kDa or about 250 kDa or greater.
A person of ordinary skill in the art would have been motivated to add the PEG modifications from Veronese and Caliceti to the modified DDAH enzyme polypeptide sequence (SEQ ID NO: 8) of Vallance, since Vallance teaches that the polypeptide sequence (SEQ ID NO: 8) can be in a substantially isolated form and may be mixed with carriers or diluents and that polypeptides can be chemically modified, Veronese teaches that PEGylation is the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains, PEG is nontoxic, non- immunogenic, non-antigenic, highly soluble in water and FDA approved, PEG-drug conjugates are advantageous since they have a prolonged residence in body, a decreased degradation by metabolic enzymes and a reduction or elimination of protein immunogenicity, while Caliceti teaches the effect of molecular weight on the time course of PEG elimination from blood is that small PEGs are more rapidly cleared than large ones, wherein particular, the half-life increases from 18 min to 1 day as the molecular weight increases from 3 to 190 kDa where the higher PEG molecular weight utilized, the higher the half-life is increased, teaches that proteins can be chemically modified with multiple PEG chains and PEG chains that are higher in molecular weight which prolongs residence in the blood stream, that large PEGs with molecular weight in the range of 20 and 170 kDa undergo slower extravasation, but are retained in the peripheral districts for a long time and that PEG will modify the protein with PEG having a molecular weight of over at least 150 kDa or about 250 kDa or greater.

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of claims 1-6, 9-12 and 16 under 35 U.S.C. 103 as being unpatentable over Vallance et al. (WO 200/44888; cited in the IDS dated 08/19/2021), taken in view of Veronese et al. (Drug Discovery Today, Vo. 10, No. 21, pp. 1451-1458; 11/2005; cited in the IDS dated 8/19/2021) and Caliceti et al. (Advanced Drug Delivery Reviews, Vol. 55, pp. 1261-1277; 2003).
	It is asserted by Applicant’s that the secondary references of Veronese and Caliceti are generic references and merely are an invitation for one skilled in the art to experiment with pegylation of the DDHA enzyme of Vallance.  However, this would not lead one skilled in the art to a modified and pegylated DDHA polypeptide having a MW of at least about 150 kDa, which exhibits superior half-life and other druggable properties compared to unmodified DDHA.  
	It is asserted simply pegylation of DDAH, resulting in a MW or about 75 kDa should have been enough for retention in the body.  However, surprisingly this was not the case and it was Applicant’s who found that modifying all of the surface exposed lysines resulting in MW of 250kDa resulted in significant increase of half-life and retention of enzymatic activity.  
The Examiner acknowledges these remarks but does not find them convincing for the following reasons.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it well known from both secondary references the clear advantages provided by pegylating a therapeutic protein.  These include increased half-life, decreased degradation by proteolytic enzymes, and reduction or elimination of immunogenicity (See Abstract of Veronese and the section "Improved protein drugs by Pegylation").  These advantages would motivate one skilled in the art to pegylate the DDAH of Vallance.  It might not be in the exact same way, however, one skilled in the art would arrive at DDHA modified with PEG molecules anywhere between 5kDa to 220kDa because Caliceti teaches the effect of molecular weight on the time course of PEG elimination from blood (See Table 1, Figure 1), wherein small PEGs are more rapidly cleared than large ones, wherein particular, the half-life increases from 18 min to 1 day as the molecular weight increases from 3 to 190 kDa where the higher PEG molecular weight utilized, the higher the half-life is increased; however, the motivation to utilize higher MW peg comes from the fact that smaller PEGs are cleared more rapidly that larger MW PEGs (See Caliceti at p. 1264, 2nd col., 1st paragraph).  
With regard to the second argument of modifying all surface lysines residues with PEG to produce an enzyme having 150 to 250 kDa, it noted, modification of all surface lysines are not limitations.  One skilled in the art can arrive at the DDHA modifications in varying MW’s in any way given the breadth of the claims, wherein the improved properties asserted by Applicant’s would be expected given the teachings of Veronese and Caliceti.  As such, the rejection of record is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 November 2022